Title: From Abigail Smith Adams to Catherine Nuth Johnson, 19 May 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My Dear Madam
Quincy May 19th 1811

I received your favour dated at Baltimore of April 28th, with the Letter inclosed for Mrs Adams, which I had an opportunity of immediatly forwarding by a vessel which saild last week for St Petersburgh
I find by Letters from my Son, that those Letters which have gone by way of France have had the most speedy conveyance, and I regret that I have not oftener made use of it, altho they may be Subject to inspection—by Letters which I received by way of Newyork, last week from Saint Petersburgh, dated the first and 30 of Jan’ry, my Son writes, that they had not received Letters from Quincy of a later date than, 28 of july, but that mrs Adams had received Letters from you by way of France to the 3d of Novbr. and the Presidents proclamation, and dispatches from the department of State late in Octr
I hope they will begin to receive Letters in abundence. I have written many, and altho Several of them must bear them Melancholy tidings, they will also carry them intellegence of their Surviving Friends
To mrs Buchanan the death of the Rev’d Mr Emerson will give both pain and Sorrow. I know that She; as well as my Son abroad; mrs Adams and Kitty; will be Sincere mourners,
He had been for a long time in Slender health and for the last four months, unable to preach. a Scirrhous in the Stomach was found to be his complaint, and he might be said to have starved to death, as he could not keep any food upon his Stomach for a long time. To his Flock, and to the publick, his Death is Severely felt, at the early Age of 42 years & his amiable wife and Six Small children are calld to endure a loss to them irreparable. May that Being who knows their Sorrows heal them.
I presume you have Letters by the Same vessel which brought mine. mr Adams writes me, that they had not then experienced any very Severe cold, but that they had Scarcly Seen the Sun for two Months, that there Sunshine, when they were favourd with it, was usually attended with Severe cold. He Says they had got through the parade of this winter with more ease than the last. he regrets the loss of some of their most constant and agreable companions: mr J J Smith and mr Jones, who had left them to commence their travels, and mr Harris there Consul, who was gone to Moscow and Archangle upon buisness. at first mr Adams writes, that he inclined to go with him, but afterward concluded that it would not be adviseable for both of them to be absent from the Capital at once.
Mr Adams appears to have made up his mind for a residence there an other year, tho he says that you wrote his wife, that the Newspapers announced his return the present year. If mr Barlow has not yet Saild for France, I Shall try to get a Letter to him for St Petersburgh. can you inform me when he goes and from whence.
The political horizen my dear Madam does not Brighten or shine upon America. The two Great Warlike Nations are determined to darken us as much as their means will permit, or their power accomplish. The Maxim of our own Government, is, better to Suffer wrong,  than do wrong; Napoleans Spanish triumphs will not Shine in history as the most brilliant of his exploits. the Hair of Sampson must be clipt.
our Grandsons George and John are well and request me to present their Duty to you, and Love to their cousins. I am Dear Madam / affectionatly your Friend

A Adams